 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   ANNETTE EMILY BOE,                                   Civil No. 3:19-CV-05038-JCC

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   be REVERSED and REMANDED to the Commissioner under sentence four of 42 U.S.C. §

17   405(g) for further proceedings. On remand, the Appeals Council will instruct the Administrative

18   Law Judge to obtain updated evidence from a medical expert, as may be necessary; further

19   evaluate the opinion evidence, including, but not limited to, specifically addressing clinical signs

20   relevant to chronic fatigue syndrome; offer Plaintiff the opportunity for a new hearing; and issue

21   a new decision.

22            Upon proper presentation to this Court, Plaintiff will be entitled to reasonable attorney

23   fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

24

     Page 1         ORDER - [3:19-CV-05038-JCC]
 1
              DATED this 27th day of September, 2019.
 2




                                         A
 3

 4

 5                                       John C. Coughenour
                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10
     Presented by:
11
     s/ Sarah Moum
12   SARAH MOUM
     Special Assistant U.S. Attorney
13   Office of the General Counsel
     Social Security Administration
14   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
15   Telephone: (206) 615-2936
     Fax: (206) 615-2531
16   sarah.moum@ssa.gov
17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05038-JCC]
